Citation Nr: 1602284	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-06 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment in the amount of $4,668.80 that resulted from the removal of dependent children due to election of Chapter 35 benefits. 

(The following issues are addressed in a separate decision: whether new and material evidence has been received to reopen previously denied claims for back disorder, bilateral hearing loss, and residuals of shrapnel fragment wounds to forehand, left hand, and groin; entitlement to service connection for bilateral hearing loss, tinnitus, left ear disorder, back disorder, sinus disorder, and residuals of shrapnel fragment wounds to forehand, left hand, and groin; entitlement to increased ratings for skin disability, peripheral neuropathy in all four extremities, and erectile dysfunction; entitlement to higher rate of special monthly compensation (SMC K) for loss of use of creative organ; and entitlement to an earlier effective date for award of service connection for erectile dysfunction and payment of SMC.)




REPRESENTATION

Appellant represented by:	Mr. John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision in which the Department of Veterans Affairs, Regional Office (RO), Committee on Waivers and Compromises (Committee) denied the Veteran's claim for waiver of recovery of an overpayment of compensation benefits in the amount of $4,668.80.  The Veteran appealed the denial of his waiver request. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records that have also been reviewed.



FINDINGS OF FACT

VA has been notified that the Veteran died in October 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

 The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


